J-S27011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM GODSHALL BECHTEL                   :
                                               :
                       Appellant               :   No. 322 EDA 2016

           Appeal from the Judgment of Sentence December 18, 2015
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0014177-2013


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY SHOGAN, J.:                                  FILED JULY 19, 2018

        Appellant, William Godshall Bechtel, appeals from the judgment of

sentence entered on December 18, 2015.             After careful review, we affirm

Appellant’s judgment of sentence. However, we are constrained to reverse

the order designating Appellant as a Sexually Violent Predator (“SVP”), and

we remand to the trial court to advise Appellant of his obligations under

Pennsylvania’s Sex Offender Registration and Notification Act (“SORNA”), 42

Pa.C.S. §§ 9799.10-9799.41.

        On April 9, 2015, Appellant pled nolo contendere to two counts of child

pornography.1 The trial court sentenced Appellant to a term of eleven and



____________________________________________


1   18 Pa.C.S. § 6312(d).
J-S27011-18


one-half to twenty-three months of incarceration followed by ten years of

probation on each count.2          The trial court ordered the sentences to run

concurrently. However, the record reflects that Appellant was sentenced on

one count of child pornography on April 9, 2015, and then sentenced on the

second count on December 18, 2015. Order, 12/18/15. The December 18,

2015 order also designated Appellant as a SVP. Id.

        On January 19, 2016, Appellant filed a timely notice of appeal from the

December 18, 2015 judgment of sentence.3 On appeal, Appellant challenges

his designation as an SVP, which is a challenge to the legality of his sentence.

Commonwealth v. Butler, 173 A.3d 1212, 1214 (Pa. Super. 2017).

Specifically, Appellant avers that 42 Pa.C.S. § 9799.24(e)(3) of SORNA is

constitutionally infirm. Appellant’s Brief at 3. The Commonwealth concedes

this issue and does not oppose reversal of the SVP order. Commonwealth’s

Brief at 4.4



____________________________________________


2   Appellant had a previous conviction for rape.

3 The notice of appeal from the judgment of sentence entered on December
18, 2015, was timely. The thirtieth day following Appellant’s December 18,
2015 judgment of sentence and designation as an SVP fell on Sunday, January
17, 2016, and the next day, Monday, January 18, 2016, was the Martin Luther
King, Jr. holiday. Accordingly, Appellant’s notice of appeal, which was filed on
Tuesday, January 19, 2016, was timely. See 1 Pa.C.S. § 1908 (stating that
for computations of time, whenever the last day of any such period shall fall
on Saturday, Sunday, or a legal holiday, such day shall be omitted from the
computation).

4   We appreciate the Commonwealth’s candor.

                                           -2-
J-S27011-18


      In Butler, this Court, applying Commonwealth v. Muniz, 135 A.3d

178 (Pa. 2017), Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne

v. United States, 570 U.S. 99 (2013), found that 42 Pa.C.S. § 9799.24(e)(3)

of SORNA is unconstitutional. Butler, 173 A.3d at 1218. As a result, we held

that “trial courts cannot designate convicted defendants SVPs (nor may they

hold SVP hearings) until our General Assembly enacts a constitutional

designation mechanism.” Id. In the present case, Appellant was determined

to be an SVP under the now unconstitutional SVP mechanism.          In light of

Butler, we must reverse the trial court’s SVP order and remand this case to

the trial court for the sole purpose of issuing the appropriate notice under 42

Pa.C.S. § 9799.23. Id.

      SVP order reversed.      Judgment of sentence affirmed in all other

respects. Case remanded with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/18




                                     -3-